DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rhe (US Publication 2018/0348918) in view of Jung (US 2011/0134055).
Regarding independent claim 1, Rhe teaches a touch sensor comprising: 
a substrate; a touch input unit disposed on the substrate and including a plurality of sensing electrodes for sensing user touch; a plurality of wires; and (Rhe illustrates a 
a pad unit including a plurality of pads electrically connected to the sensing electrodes through the wires, (In Fig. 1, Rhe illustrates a plurality of pads in a pad unit for connecting to the touch electrodes ([0080]) through wires);
wherein the pads include a first pad, (Fig. 8, first pad comprising portions 720a, 720b and 720c);
wherein the first pad comprises a first conductive layer disposed on the substrate, an….layer disposed on the first conductive layer, and a second conductive layer disposed on the…. layer, (First conductive layer, 704, disposed on substrate, 701 and a second conductive layer, 706 ([0080]) disposed on second organic film layer, 705);
wherein the…..layer includes a plurality of first-type holes and a plurality of second-type holes,  (Fig. 8 illustrates the second organic film, 705 having a plurality of first and second type-holes);
wherein each first-type hole of the first-type holes is smaller than each second-type hole of the second-type holes, and (See Fig. 8.  First-type holes in area 720a and second type holes in 720b/720c);
wherein the first-type holes expose first-type surface portions of the first conductive layer. (The first-type holes expose first-type surface portions, which can be considered any surface area of the first conductive layer in the first-type holes).
wherein the second-type holes expose second-type surface portions of the first conductive layer, and (The second-type holes expose second-type surface portions, which can be considered any surface area of the first conductive layer in the second-type holes);
wherein the first-type surface portions of the first conductive layer are coplanar with the second-type surface portions of the first conductive layer (Rhe also illustrates in 
Although Rhe teaches of having an organic layer separating conductive layers, Rhe does not explicitly teach that the organic layer (film) is:
an insulating layer
However, in the same field of endeavor, Jung discloses in [0082] that an insulating film can be an organic film and further illustrates the insulating film (layer) having holes for connecting conductor layer (Fig. 3A).
Rhe teaches a base process/product of an organic film (layer) which has first and second holes, which the claimed invention can be seen as an improvement in that the touchscreen display has a narrow bezel.  Jung teaches a known technique of a touchscreen display having an organic film (layer) which is an insulating layer and wherein the organic film has holes that is comparable to the base process/product.
Jung’s known technique as cited would have been recognized by one skilled in the art as applicable to the base process/product of Rhe and the results would have been predictable and resulted in the organic film (layer) is an insulating layer, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 2, Rhe, as modified by Jung, discloses the touch sensor of claim 1, wherein:
a minimum distance between the plurality of first-type holes and the plurality of sensing electrodes is greater than a minimum distance between the plurality of second-type holes and the plurality of sensing electrodes (Fig. 8 illustrates a minimum distance of the first-type holes being greater from the sensing electrodes than the second type holes.  The pad unit of Fig. 8 is placed on a pad unit in Fig. 1).
Regarding dependent claim 3, Rhe, as modified by Jung, discloses the touch sensor of claim 2, wherein:
Rhe, in Fig. 8, illustrates first and second-type holes with different sizes, but does not explicitly teach:
a size of each second-type hole is at least twice a size of each first-type hole.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a size of the second-type hole at least twice the size of each first-hole type because Applicant has not disclosed that providing “at least twice the size” provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with having second-type hole larger than a first-type hole.  Therefore, it would have been an obvious matter of design choice to have a size of each second-type hole is at least twice a size of each first-type hole.
Regarding dependent claim 7, Choi teaches the touch sensor of claim 1, wherein:
the first conductive layer is a metal layer, and wherein the second conductive layer is a transparent conductive layer (Rhe teaches in [0077] that the first conductive layer, 704 can be made of metal and in [0082], Rhe teaches that the second conductive layer, 706 corresponds to the metal layer forming the touch electrodes.  In [0065], Rhe teaches that touch electrodes can be made of ITO, a well-known transparent conductor).
Regarding independent claim 8, Rhe teaches a touch sensor comprising: 
a substrate; a touch input unit disposed on the substrate and including a plurality of sensing electrodes for sensing user touch; a plurality of wires; and (Rhe illustrates a touch sensor in Figs. 3 and 4 and a substrate, 701 in Fig. 8, [0076].  In [0080], Rhe teaches of having wires, which connect to touch electrodes);
a pad unit including a plurality of pads electrically connected to the sensing electrodes through the wires, (In Fig. 1, Rhe illustrates a plurality of pads in a pad unit for connecting to the touch electrodes ([0080]) through wires);
wherein the pads include a first pad, (Fig. 8, first pad comprising portions 720a, 720b and 720c);
wherein the first pad comprises a metal conductive layer disposed on the substrate, an….layer disposed on the metal conductive film, and a transparent conductive layer disposed on the….film  (First conductive layer, 704, disposed on substrate, 701 and a second conductive layer, 706 ([0080]) disposed on second organic film layer, 705. Rhe teaches in [0077] that the first conductive layer, 704 can be made of metal and in [0082], Rhe teaches that the second conductive layer, 706 corresponds to the metal layer forming the touch electrodes.  In [0065], Rhe teaches that touch electrodes can be made of ITO, a well-known transparent conductor).
wherein the…..layer includes a plurality of first-type holes and a plurality of second-type holes,  (Fig. 8 illustrates the second organic film, 705 having a plurality of first and second type-holes);
wherein the first-type hole is smaller than the second-type hole in a plan view of the touch sensor (See Fig. 8.  First-type holes in area 720a and second type holes in 720b/720c);
wherein a minimum distance between the first-type hole and the plurality of sensing electrodes is greater than a minimum distance between the second-type hole and the plurality of sensing electrodes (Fig. 8 illustrates a minimum distance of the first-type holes being greater from the sensing electrodes than the second type holes.  The pad unit of Fig. 8 is placed on a pad unit in Fig. 1);
wherein the plurality of first-type holes and the plurality of second-type holes expose portions of a same continuous flat face of the metal conductive layer that are coplanar with each other. (The holes expose portion of the same continuous flat (top surface) face of the first conductive layer, 704. Rhe also illustrates in Fig. 8 multiple (vertical) portions of the first-type surface portions which are coplanar with multiple (vertical) portions of the second-type surface portions);
Although Rhe teaches of having an organic layer separating conductive layers, Rhe does not explicitly teach that the organic layer (film) is:
an insulating layer
However, in the same field of endeavor, Jung discloses in [0082] that an insulating film can be an organic film and further illustrates the insulating film (layer) having holes for connecting conductor layer (Fig. 3A).
Rhe teaches a base process/product of an organic film (layer) which has first and second holes, which the claimed invention can be seen as an improvement in that the touchscreen display has a narrow bezel.  Jung teaches a known technique of a touchscreen display having an organic film (layer) which is an insulating layer and wherein the organic film has holes that is comparable to the base process/product.
Jung’s known technique as cited would have been recognized by one skilled in the art as applicable to the base process/product of Rhe and the results would have been predictable and resulted in the organic film (layer) is an insulating layer, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding independent claim 13, Rhe teaches a touch sensor comprising: 
a substrate; a touch input unit disposed on the substrate and including a plurality of sensing electrodes for sensing user touch; a plurality of wires; and (Rhe illustrates a touch sensor in Figs. 3 and 4 and a substrate, 701 in Fig. 8, [0076].  In [0080], Rhe teaches of having wires, which connect to touch electrodes);
a pad unit including a plurality of pads electrically connected to the sensing electrodes through the wires, (In Fig. 1, Rhe illustrates a plurality of pads in a pad unit for connecting to the touch electrodes ([0080]) through wires);
wherein the pads include a first pad, (Fig. 8, first pad comprising portions 720a, 720b and 720c);
wherein the first pad comprises a first conductive layer disposed on the substrate, an….layer disposed on the first conductive layer, and a second conductive layer disposed on the…. layer, (First conductive layer, 704, disposed on substrate, 701 and a second conductive layer, 706 ([0080]) disposed on second organic film layer, 705);
wherein the…..layer includes a first-type hole and second-type hole larger than the first-type hole,  (Fig. 8 illustrates the second organic film, 705 having a first and second type-hole, wherein one hole type is larger than the other type);
Although Rhe teaches of having an organic layer separating conductive layers, Rhe does not explicitly teach that the organic layer (film) is:
an insulating layer
However, in the same field of endeavor, Jung discloses in [0082] that an insulating film can be an organic film and further illustrates the insulating film (layer) having holes for connecting conductor layer (Fig. 3A).
Rhe teaches a base process/product of an organic film (layer) which has first and second holes, which the claimed invention can be seen as an improvement in that the touchscreen display has a narrow bezel.  Jung teaches a known technique of a touchscreen display having an organic film (layer) which is an insulating layer and wherein the organic film has holes that is comparable to the base process/product.
Jung’s known technique as cited would have been recognized by one skilled in the art as applicable to the base process/product of Rhe and the results would have been predictable and resulted in the organic film (layer) is an insulating layer, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
wherein two sections of the second conductive layer are respectively positioned in the first-type hole and the second-type hole respectively directly contact two portions of a same continuous flat face of the first conductive layer that are coplanar with each other. (See Rhe, Fig. 8. The second conductive layer, 706 positioned in the first-type and second-type hole directly contact a same continuous (top surface) of 704. Rhe also illustrates in Fig. 8 two (vertical) portions of the first conductive layer, which are coplanar with each other).
Regarding dependent claim 14, Rhe, as modified by Jung, discloses the touch sensor of claim 13, wherein:
a section of the second conductive layer is directly connected to each of the two sections of the second conductive layer and is positioned farther from the substrate than each of the two sections of the second conductive layer is, (See Rhe, Fig. 8 and the continuous connection (whole, non-segregated) of the second conductive layer, 706);
wherein the insulating layer is disposed between the first conductive layer and the second conductive layer, and wherein the second conductive layer is continuously disposed on the first conductive layer (See Rhe, Fig. 8 wherein the insulating layer, 705 (organic film as disclosed by Jung) is disposed between the first and second conductive layer and the second conductive layer is continuously disposed on the first conductive layer).
Regarding dependent claim 15, Rhe, as modified by Jung, discloses the touch sensor of claim 1, wherein:
the first-type surface portions of the first conductive layer and the second-type surface portions of the first conductive layer are equidistant from the substrate (Fig. 8 illustrates vertical portions of the first and second first-type surface portion which are coplanar with each other and equidistant from the substrate).
Regarding dependent claim 16, Rhe, as modified by Jung, discloses the touch sensor of claim 8, wherein:
the two portions of the same continuous flat face of the metal conductive layer are equidistant from the substrate (Fig. 8 illustrates vertical portions of the same continuous flat face of the metal conducive layer which are coplanar with each other and equidistant from the substrate).
Regarding dependent claim 17, Rhe, as modified by Jung, discloses the touch sensor of claim 13, wherein:
the two portions of the same continuous flat face of the first conductive layer are equidistant from the substrate (Fig. 8 illustrates vertical portions of the same continuous flat face of the first conducive layer which are coplanar with each other and equidistant from the substrate).

Claims 4-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rhe (US Publication 2018/0348918) in view of Jung (US 2011/0134055) and in further Choi (US Publication (2018/0164913).
Regarding dependent claim 4, Rhe, as modified by Jung, discloses the touch sensor of claim 2, but does not explicitly disclose, wherein:
the insulating film further includes a plurality of third-type holes provided between the plurality of first-type holes and the plurality of second-type holes, and wherein a size of each third-type hole of the third-type holes is unequal to a size of each first-type hole and is unequal to a size of each second-type hole 
However, in the same field of endeavor, Choi, in Fig. 10, illustrates one configuration of a first pad with an insulating layer, 110b having a plurality of holes, 60 provided between the insulating portions.  See Figs. 9 and 10.  In Fig. 6, Choi illustrates have a first, second and third-type holes.  The second-type is considered the largest hole (largest square), the first-type is the smallest hole and the third-type (circle) is in between the largest and smallest holes.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the insulating layer having first and second-type holes, as taught by Rhe; to include having an insulating layer with first, second and third-type holes, which are unequal in size to each other, as disclosed by Choi to reduce damage ([0009]).
Regarding dependent claim 5, Rhe, as modified by Jung and Choi, discloses the touch sensor of claim 4, wherein:
each third-type hole is larger than each first-type hole and smaller than each second-type hole (See third-type holes (circles) in Choi, Fig. 6 that are larger than first-type holes (smaller holes)).
Regarding dependent claim 6, Rhe, as modified by Jung and Choi, discloses the touch sensor of claim 1, but does not explicitly disclose, wherein:
the first-type holes and the second-type holes have at least one of a polygonal shape, a circular shape, and an elliptical shape 
However, in the same field of endeavor, Choi in Fig. 10 illustrates one configuration of a first pad with an insulating layer, 110b having a plurality of holes, 60 provided between the insulating portions.  See Figs. 9 and 10.  In Fig. 6, Choi illustrates have a first, second and third-type holes. Choi also illustrates in Fig. 6, [0058] of holes having a polygonal/circular shapes.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the insulating layer having first and second-type holes, as taught by Rhe; to include having an insulating layer with first and second-type holes, which are have at least one of a polygonal, circular and elliptical shape, as disclosed by Choi to reduce damage ([0009]).
Claim 9 has similar limitations to claim 4 and is rejected in the same manner.
Claim 10 has similar limitations to claim 5 (Choi, plan view, [0035]) and is rejected in the same manner.
Regarding dependent claim 11, Rhe, as modified by Jung, disclose the touch sensor of claim 1, wherein:
two opposite edges of the first-type hole are respectively parallel to and respectively shorter than two opposite edges of the second-type hole (See Fig. 8);
Rhe does not explicitly illustrate:
two opposite edges of the first-type hole are respectively parallel to and respectively shorter than two opposite edges of the second-type hole in a plan view of the touch sensor 
However, in the same field of endeavor, Choi in Fig. 10 illustrates one configuration of a first pad with an insulating layer, 110b having a plurality of holes, 60 provided between the insulating portions.  Furthermore, Choi teaches in [0058-0059] that the holes may have shape of a polygonal including and not limited to, a triangle, quadrangle, hexagon, octagon, decagon, and the quadrangle may include a rectangle, rhombus, or the like.  Choi also teaches that the shapes may be arranged in a straight line as illustrated in Fig. 6 ([0059]).   Therefore, having holes with different quadrangle shapes, would include one as a square and one as a rectangle which are aligned, would provide two opposites edges of a square hole being shorter and in parallel of two opposite sides of a rectangle-shaped hole in a plan view. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the insulating layer having first and second-type holes, as taught by Rhe; to include two opposite edges of the first-type hole are respectively parallel to and respectively shorter than two opposite edges of the second-type hole in a plan view of the touch sensor, as disclosed by Choi to reduce damage ([0009]).
Regarding dependent claim 12, Rhe, as modified by Jung, discloses the touch sensor of claim 1, but do not explicitly disclose, wherein:
the first-type hole is as wide as and shorter than the second-type hole in a plan view of the touch sensor
However, in the same field of endeavor, Choi in Fig. 10 illustrates one configuration of a first pad with an insulating layer, 110b having a plurality of holes, 60 provided between the insulating portions. Choi teaches in [0058-0059] that the holes may have shape of a polygonal including and not limited to, a triangle, quadrangle, hexagon, octagon, decagon, and the quadrangle may include a rectangle, rhombus, or the like. Therefore, Choi teaches having holes with different quadrangle shapes, which includes one as a square and one as a rectangle.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the insulating layer having first and second-type holes, as taught by Rhe; to include holes with different sizes and shapes, as disclosed by Choi to reduce damage ([0009]).
The combination of Rhe, Jung and Choi do explicitly disclose the first-type hole is as wide as and shorter than the second-type hole in a plan view of the touch sensor
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a size of the first-type hole as wide as and shorter than a second-type hole in a plan view of the sensor because such a modification would have been obvious to try.  More specifically, Choi already teaches of having shapes (square versus rectangle) of the first-type and second-type holes.  Therefore, it would have been obvious to try and modify the first-type hole is as wide as and shorter than the second-type hole, since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success using the teachings of having one hole as a square and one hole as a rectangle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693